Citation Nr: 0519428	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-07 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left hip 
disability.  


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from July 1965 to May 
1968, and from July 1969 to October 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.  The veteran filed a 
notice of disagreement in November 2003, the RO issued a 
statement of the case in January 2004, and on a February 2004 
VA Form 9, the veteran perfected his appeal and asked for a 
Board hearing.  He withdrew the hearing request in an October 
2004 letter.  

The claim for service connection for a left hip disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

There is a balance of the evidence as to whether the veteran 
has a low back disability which is related to service. 


CONCLUSION OF LAW

The criteria for service connection for loss of disc space at 
L4-5 and L5-S1 with degenerative changes and bony spur 
formation have been met. 38 U.S.C.A. §§ 1110, 1112, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1137; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  

Service medical records reflect that the veteran complained 
of low back pain and diffuse myalgias of unknown etiology in 
January 1970.  He sought medication in June 1970 for 
arthritis-like symptoms.  In July 1970, he complained of 
diffuse and vague pain in his joints and muscles.  Following 
an examination, he was diagnosed as having myalgias.  He 
continued to complain of muscular pain in late July 1970, and 
was diagnosed as having "functional muscle disorder" and 
rule-out thyroid disorder.  He was seen in a clinical setting 
in August 1970 for aches and pains in muscle joints 
(including the back and hips).  At a subsequent visit in 
August 1970, the veteran was diagnosed as having a muscular 
disorder.  

In October 1970, the veteran complained of a one-week history 
of pain in his low back and legs.  Following an examination, 
the assessment was low back pain and diffuse muscular aches 
of unknown etiology.  Another October 1970 examination 
revealed no deformities of the joints, but the veteran was 
nevertheless diagnosed as having arthralgias of undetermined 
etiology.  No spine abnormalities were found at the veteran's 
September 1970 separation examination.

In a July 1982 letter, Odis Strong, M.D., wrote that he had 
begun treating the veteran for complaints of back pain in 
July 1981.  The onset of the back pain was apparently 
obscure, and had begun some months before.  X-rays of lumbar 
spine taken in July 1981 were normal.  The veteran continued 
to seek treatment for back pain through the summer of 1982.  
Dr. Strong speculated that the pain might have been the 
result of "an obscure type of arthritis which has not yet 
become apparent." 

In July 1994, the veteran sought VA treatment for a history 
of arthritis and requested medications.  Following an 
examination, he was assessed as having a history of 
degenerative joint disease.  He continued to seek treatment 
for chronic low back pain in October 1994.

In June 1999, the veteran was hospitalized at a VA facility 
for complaints of non-mechanical low back pain and right 
lower extremity pain.  He underwent a right lamino-
foraminotomy and was diagnosed as having L4-5 grade I 
spondylolisthesis with moderate stenosis, right greater than 
left.      

VA records indicate that a February 2001 MRI of the lumbar 
spine revealed post-operative changes, right L4-5, with 
osteoarthritis and severe degenerative disc disease, and 
moderate spinal stenosis caused by an inflammatory epidural 
mass.   A March 2001 myelogram revealed post-operative 
changes with inflammatory changes at the L4-5 level with 
moderate spinal stenosis and erosion changes at the L4-5 disc 
level.  

At a March 2004 VA examination, the veteran said that during 
the Vietnam war, he was forced to jump off a moving motor 
vehicle and felt a popping sensation in his lower back.  
[Service personnel records confirm that the veteran had 
active duty in Vietnam from April 1968 to May 1968 and from 
October 1969 to April 1970].  He said he had been bothered by 
persistent pain in his low back since that incident.  After 
service, he worked for the post office from 1973 to 1980.   
He said he had been released from that job because of sick 
leave abuse.  He said he had not been employed since 1980 due 
to pain in his left hip and lower back.  He said his 1999 
surgery had not provided significant relief. 

An x-ray of the lumbar spine revealed evidence of previous 
discectomy at L4-5.  There were obvious degenerative changes 
with significant loss of disc space at L4-5 and L5-S1 with 
significant bony spur formation.  The examiner reviewed the 
claims file and wrote that the veteran 

certainly does have significant arthritis 
in his lumbar spine and he does relate an 
injury to his lower spine in the late 
'60s or during his service in Vietnam.  
It is possible that this injury could 
have contributed to the development of 
this arthritis, but it is certainly also 
likely that this arthritis would have 
developed without his time in service.  
Arthritis is a slowly developing chronic 
disease and it is certainly difficult to 
relate a seemingly mild injury directly 
to the development of arthritis.  It 
would be more easy to relate this 
arthritis if the [veteran] had suffered a 
severe fracture or other injury.  
Therefore, I would say that the arthritis 
is at least as likely as not as this 
related to his one episode of back injury 
in the late 1960s.   

In light of this confusing language, the RO sought 
clarification.  In a September 2004 addendum, the VA examiner 
wrote that it was 

not surprising that the [veteran] had a 
normal lumbar spine x-ray in 1981.  
Arthritis is a slowly developing chronic 
condition.  Therefore it is not 
surprising that the [veteran] would not 
show radiographic evidence of arthritis 
until an x-ray of 1999. . . . 

[I]t is possible that the [in-service] 
injury could have contributed to the 
development of arthritis in the 
[veteran's] lower back, but it is 
certainly also likely that the arthritis 
could have developed regardless of his 
time in service. . . . [I]t is certainly 
difficult to relate a seemingly mild 
injury directly to the development of 
arthritis. . . . [T]here is no record in 
the [veteran's] C file as to the injury 
in the 1960s, however I am required to 
relay his story and his version of the 
events . . . . [The veteran] is a poor 
historian and also cooperated poorly with 
his physical examination.  However, he 
does relate his low back problems to an 
injury while suffered during the service 
and states that he has had persistent 
pain in his lower back since that time.  
This physician has done his best to relay 
the [veteran's] history, . . . problem 
with relaying his history, . . . his 
cooperation with the physical exam, and 
his opinion as to how the injury and 
lower back arthritis could interrelate.  
There is no way to make this a statement 
of fact. . . . 

The one[-]time treatment for the 
[veteran's] low back pain is certainly 
not the cause for [his] arthritis.  
However, his injury to the lower back 
could be related to [his] arthritis.  
Therefore, as clearly as I can possibly 
state . . .the arthritis is at least as 
likely is as likely not related to his 
one episode of back injury in the late 
1960s. 

The veteran's recollection of his in-service history has been 
sketchy at best and there is no specific record of him having 
been treated in service after jumping off a moving motor 
vehicle.  Nevertheless, his service medical records do 
confirm multiple complaints of low back pain and "arthritis-
like symptoms."  The September 2004 addendum opinion only 
marginally clarifies the March 2004 opinion, but the VA 
examiner appears to ultimately conclude that it is as least 
as likely as not (i.e., a probability of at least 50 percent) 
that the veteran's current low back disability is related to 
his active duty.  Moreover, the claims file does not contain 
a specific medical opinion that the veteran's back disability 
is not related to service.

For the veteran to prevail, there need not be a preponderance 
of the evidence in his favor, but only an approximate balance 
of the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  In this case, the evidence is at least in 
relative equipoise as to whether the veteran's current low 
back disability is of service origin.  Thus, the benefit of 
the doubt goes to the veteran and service connection for loss 
of disc space at L4-5 and L5-S1 with degenerative changes and 
bony spur formation is granted.  38 U.S.C.A. § 5107.  

In light of this result, a detailed discussion of VA's duties 
to notify and assist is unnecessary (because any potential 
failure of VA in fulfilling its duties to notify and assist 
the veteran with this claim for service connection is 
essentially harmless error). 

ORDER

Service connection is granted for loss of disc space at L4-5 
and L5-S1 with degenerative changes and bony spur formation.

REMAND

As noted above, the veteran complained of myalgia, 
arthralgia, and arthritis-like symptoms on several occasions 
during active duty in 1970.  In April 1995, he was 
hospitalized at a VA facility for degenerative joint disease 
of the left hip, and underwent a left total hip arthroplasty.  
Hip dislocations continued following this surgery and in 
January 1997, he underwent another left total hip 
arthroplasty with closed reduction and placement in abduction 
base.   

In light of the in-service complaints and the evidence of 
post-service left hip degenerative joint disease, 
dislocations, and surgeries, a VA examination is necessary 
for an etiology opinion.  

Therefore, the Board REMANDS for the following:

1.   Schedule a VA examination.  Ask the examiner 
to review the veteran's service medical records, 
(noting the references to treatment for joint pain 
and arthritis-like symptoms in 1970) and conduct 
all studies or tests deemed necessary.  The 
examiner should then render an opinion as to 
whether it is at least as likely as not (i.e., at 
least a 50 percent probability) that current left 
hip disability had its onset in service, was 
manifested to a compensable degree within a year of 
either discharge in May 1968 or October 1970, or is 
otherwise related to service, or the veteran's 
service connected low back disability?

2.  Review the examination report and if it is 
inadequate for any reason, return it for revision.

3.  Thereafter, reconsider the claim for service 
connection for a left hip disability.  If the claim 
remains denied, provide the veteran and his 
representative with a supplemental statement of the 
case which summarizes the evidence and analyzes all 
pertinent legal authority.  Allow appropriate time 
for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


